FILED
                             NOT FOR PUBLICATION                            JUN 04 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WEI ZHANG,                                       No. 07-72640

               Petitioner,                       Agency No. A097-870-456

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Wei Zhang, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum and withholding of removal. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence. See Li v. Holder, 559 F.3d 1096, 1102 (9th Cir.

2009). We grant the petition for review, and remand.

      Zhang credibly testified he was detained by police for 15 days and beaten

three times as a result of his protest against unsafe working conditions at a state-

owned textile factory. Zhang’s repeated requests for medical attention were

ignored, and as a result, Zhang suffered permanent hearing loss to his left ear and a

scar on his head. As a result of his detention, he lost his job at the textile factory,

and was required to report to the police on a bi-weekly basis. Substantial evidence

does not support the agency’s denial of asylum and withholding of removal

because the record compels the conclusion that the cumulative effect of these

events rose to the level of persecution on account of Zhang’s political opinion.

See Guo v. Ashcroft, 361 F.3d 1194, 1203 (9th Cir. 2004); Korablina v. INS, 158

F.3d 1038, 1044 (9th Cir. 1998). Accordingly, we grant the petition as to Zhang’s

asylum and withholding of removal claims and remand for the agency to apply the

presumptions of a well-founded fear of persecution and of eligibility for

withholding of removal. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per

curiam).

      We deny Zhang’s motion for a stay of removal as moot.




                                            2                                     07-72640
      We request that this case be assigned to a different immigration judge. See

Arulampalam v. Ashcroft, 353 F.3d 679, 689 (9th Cir. 2003).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         3                                  07-72640